Citation Nr: 9926283	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-46 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips and the right knee as secondary to a service-connected 
disability.

2.  Entitlement to an increased evaluation for arthritis of 
the lumbosacral spine, currently evaluated as 20 percent 
disabling from August 1992 and as 60 percent disabling from 
August 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1943 to 
August 1945.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board in May 1997 remanded the case to 
the RO for further development.

The record shows that the RO in January 1999 granted an 
increased rating of 60 percent for the veteran's lumbar spine 
disability from August 1998 and continued to deny entitlement 
to service connection for arthritis of the hips and the right 
knee as secondary to the veteran's residuals of frostbite of 
the left foot.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




Regarding arthritis of the hips and right knee, the Board in 
the 1997 remand sought to insure an adequate record was 
available regarding the claim for secondary service 
connection by asking for consideration of Allen v. Brown, 7 
Vet. App. 439 (1995).  That was accomplished.  However, it 
has since been argued that service connection should be 
established on a direct basis, which is an intertwined issue 
that must be adjudicated before the Board proceeds with the 
issue at hand.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

The argument, in essence, as expressed in the 
representative's written presentations in 1999 is that 
service connection was established for arthritis of the spine 
and that the RO characterization of it as traumatic arthritis 
many years after service was not correct.  Thus, presuming 
the veteran's arthritis was not traumatic in origin the 
subsequent manifestations in other joints might be service-
connected on a direct basis.  38 C.F.R. § 3.303(b).

The record shows that in service the veteran was seen for 
complaints of the upper back linked to digging a foxhole and 
mention of upper back strain.  He claimed service connection 
for a concussion of the back in November 1944 on his initial 
VA benefit application.  On a VA examination in 1947 he 
linked lower back complaints to a shell explosion near his 
location in late 1944.  The RO in June 1947 granted service 
connection for chronic hypertrophic arthritis of the 
lumbosacral joint that was rated 10 percent under Diagnostic 
Code 5003 criteria.  

The rating remained under 5003 until an RO rating decision in 
May 1993 when Diagnostic Codes 5010 and 5292 replaced 
Diagnostic Code 5003 with a corresponding increase in the 
rating to 20 percent.  This change coincided with the rating 
determination that denied service connection for arthritis of 
the hips and right knee.  The Board observes that in a June 
1992 rating it was noted that service connection had been 
granted only for traumatic arthritis of the lumbosacral spine 
and as a result service connection was not established for 
arthritis of other joints.  

The Board must not overlook the precedent opinions of the VA 
General Counsel buy which the Board is bound.  38 U.S.C.A. 
§ 7104(c).  In essence, the VA General Counsel has held that 
it is permissible to change the diagnosis of disability in 
effect for more than 10 years from degenerative or 
hypertrophic arthritis to traumatic arthritis since the 
diagnosis, unlike the disability for which service connection 
is granted, is not protected under applicable law and 
regulations.  See VAOPGCPREC 13-92, June 2, 1992, and 
VAOPGCPREC 13-92.  

However, the Board has recently been reminded by the Court of 
the longstanding precedent that determinations in matters 
requiring medical expertise such as the diagnosis or etiology 
of disability or disease must be based upon independent 
medical opinion and not unsubstantiated medical conclusions.  
See, for example, Pond v. West, 12 Vet. App. 341, 345 (1999), 
citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) and 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
regulations recognize the significance of accurate diagnosis 
by medical professionals.  See, for example, 38 C.F.R. 
§§ 3.344, 4.1, 4.13, 4.41 and 4.125.  A VA examiner in 1992 
did not identify the veteran's lumbar spine osteoarthritis as 
traumatic in origin and neither had previous examiners. 

A related concern is the adequacy of the VA medical opinion 
in 1998 that the veteran's "other joint problems" may be 
secondary to cold injury but not frostbite and appeared to 
date back to 1944.  The Board has asked to have an examiner 
opine as to the likelihood that the service-connected left 
foot disorder has any effect on the veteran's hip or knee 
arthritis.  38 C.F.R. § 4.2.  The Board notes that the 
examiner was required to review the claims file and there is 
no indication that this was not done.  Therefore, this 
opinion would appear sufficient to well ground the claim for 
direct service connection on an alternative basis.

Regarding the claim for an increased rating, the Board 
observes that the RO advised the veteran and his 
representative through a supplemental statement of the case 
(SSOC) in January 1999 that the 60 percent evaluation was the 
maximum evaluation and that this was considered a full grant 
of the benefit sought on appeal.  The RO may not withdraw a 
substantive appeal.  38 C.F.R. § 20.204(c).  



The veteran stated in March 1999 that he continued to 
disagree with the denial of service connection for the hips 
and right knee.  The representative in April 1999 requested 
that the evidence regarding the back be considered for a 
possible increase.  The correspondence viewed together would 
be reasonably viewed as a continuation of the appeal. 

Although the RO is correct that the 60 percent evaluation 
under Diagnostic Code 5293 is the highest available under 
that rating scheme, the rating contemplates symptoms 
compatible with sciatic neuropathy.  The VA examiner in 
August 1998 found that the veteran had severe radiculopathy 
bilaterally that was greater on the right.  At a minimum, in 
addition to extraschedular consideration, it would appear 
that consideration for an increased rating under Diagnostic 
Code 8520 for sciatic nerve impairment would be available, 
particularly in view of the confirmed bilateral 
radiculopathy.  

The SSOC in January 1999 did not discuss alternative ratings 
that might be available, and another SSOC issued in May 1999 
was limited to the outstanding service connection issue 
although the representative in April 1999 clearly addressed 
the increased rating issue.  Although an updated 
certification of appeal in July 1999 did not include the 
rating for the low back disability, the Board must point out 
that this document does not serve to confer or deprive the 
Board of jurisdiction over an issue.  38 C.F.R. § 19.35.

Where the record before the Board is inadequate to render 
such determination, a remand to the RO is required in order 
to fulfill the statutory duty to assist.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  The Board will defer appellate 
consideration of the issue of entitlement to service 
connection for arthritis of the hips and right knee on a 
secondary basis in view of the additional development to be 
completed.  Accordingly, the case is REMANDED to the RO for 
the following action:





1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him or with whom he has 
consulted for any disorder of either hip 
and the right knee since his separation 
from service and recently for his lumbar 
spine disability.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA medical 
treatment the veteran has received since 
service.  

2.  Following the above, the RO should 
schedule the veteran for an orthopedic 
examination by a specialist who has not 
previously examined him, if possible, to 
determine whether the veteran has 
arthritis of the hips and right knee that 
is as likely as not related to any cold 
exposure inservice or arthritis of the 
lumbar spine linked to service, and the 
current nature and extent of severity of 
the service-connected arthritis of the 
lumbar spine.  Any necessary special 
studies or tests should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
examiner must annotate the examination 
report in this regard.  



The examination report should include a 
detailed account of all pathology found 
to be present.  If an etiology of 
traumatic arthritis is appropriate for 
the veteran's lumbar spine disability, 
the examiner should specify the injury 
that caused the disorder and the evidence 
relied on to establish the existence of 
the traumatic arthritis as opposed to 
arthritis not related to trauma.  The 
report should include the rationale for 
all opinions expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should adjudicate the 
intertwined issue of entitlement to service 
connection for arthritis of the hips and 
right knee on a direct basis and readjudicate 
the issue of entitlement to an increased 
rating for a lumbar spine disability. 

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, he and his representative should 
be furnished an appropriate supplemental statement of the 
case that reflects the consideration undertaken and provided 
a reasonable period of time for a response.  

The case should then be returned to the Board for further 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

